Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 04/26/2021. Currently, claims 1-20 are pending in the application.

  
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 7-8, 10-11, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellig et al (US 6979651 B1).


Regarding claim 1, Figures 1-5 of Hellig disclose a method (Col. 2, lines 24-45), comprising: 
forming an alignment mark (110) in a material layer (12+14+16), wherein the alignment mark has a step sidewall (from 12 to 14, trench 7 has step sidewall) in the material layer, and the step sidewall of the alignment mark (110) has a floor surface portion (top surface of 12 at 14 in the trench 7); 
forming a feature material (8, Col. 2, lines 24-45) over the material layer; and 
performing a planarization process at least on the feature material, wherein the planarization process stops at a level higher than the floor surface portion of the step sidewall of the alignment mark (Col. 2, lines 24-45).

Regarding claim 2, Figures 1-5 of Hellig disclose that the method of claim 1, wherein forming the alignment mark comprises: forming a first recess (5) in the material layer; and forming a second recess (in 12, Figure 3) in a bottom surface of the first recess, wherein a width of the first recess is greater than a width of the second recess (Col. 2, lines 24-45).

Regarding claim 3, Figures 1-5 of Hellig disclose that the method of claim 1, wherein forming the feature material (8, Col. 2, lines 24-45) is performed such that a bottom surface ( of 8 in trench 9) of the feature material is higher than the floor surface portion of the step sidewall of the alignment mark (110, Col. 2, lines 24-45).

Regarding claim 4, Figures 1-5 of Hellig disclose that the method of claim 1, wherein forming the feature material (8, Col. 2, lines 24-45) is performed such that a bottom surface of the feature material is higher than a bottom surface of the alignment mark (in the trench in layer 16).

Regarding claim 7, Figures 1-5 of Hellig disclose a method (Col. 2, lines 24-45), comprising: 
etching a first recess (5, Col. 2, lines 24-45) and a second (9) recess in a top surface of a material layer (12+14+16); 
etching a third recess (in layer 12, Figure 3) in a bottom surface of the first recess (5), wherein the third recess is narrower than the first recess, and the first recess and the third recess form an alignment mark (110) (Col. 2, lines 24-45); 
overfilling the second recess with a feature material (8, Col. 2, lines 24-45); and 
removing an upper portion of the feature material that is higher than the top surface of the material layer (recess are filled with material 8 and planarized to remove upper portion of 8, Col. 2, lines 24-45).

Regarding claim 8, Figures 1-5 of Hellig disclose that the method of claim 7, further comprising: forming a resist layer covering a first portion of the bottom surface of the first recess prior to etching the third recess, wherein a second portion of the bottom surface of the first recess is free from coverage by the resist layer (Col.2, lines 24-45, based on Figures 2-3, a resist is formed and requires  an opening to etch narrow trench at the bottom of trench 5 in Figure 3).



Regarding claim 10, Figures 1-5 of Hellig disclose that the method of claim 7, wherein removing the upper portion of the feature material (8) is performed such that a remaining portion of the feature material has a top surface higher than the bottom surface of the first recess (5) (Col. 2, lines 24-45).

Regarding claim 11, Figures 1-5 of Hellig disclose that the method of claim 7, wherein removing the upper portion of the feature material is performed such that a remaining portion of the feature material has a top surface substantially level with the top surface of the material layer (12+14+16) (Figure 5, Col. 2, lines 24-45).

Regarding claim 15, Figures 1-5 of Hellig disclose a method (Col. 2, lines 24-45), comprising: 
forming an alignment mark (110) in a material layer (12+14+16), wherein the alignment mark has a sidewall having a upper portion (wider portion in 16) extending downwards from a top surface of the material layer, a middle portion (narrow portion of 110) with first and second ends and extending starting from the first end thereof laterally from a bottom end of the upper portion and a lower portion extending downwards from the second end of the middle portion; 
forming a feature material (8, Col. 2, lines 24-45) over the material layer; and 
performing a planarization process at least on the feature material, wherein a top surface of the feature material (8) is higher than a top end of the lower portion of the sidewall of the alignment mark (110) after the planarization process (Col. 2, lines 24-45).



Regarding claim 16, Figures 1-5 of Hellig disclose that the method of claim 15, wherein the top surface of the feature material (8, Col. 2, lines 24-45) is higher than the bottom end of the upper portion of the sidewall of the alignment mark (110) after the planarization process.

Regarding claim 18, Figures 1-5 of Hellig disclose that the method of claim 15, wherein the feature material (8, Col. 2, lines 24-45) comprises a dielectric material.

Regarding claim 19, Figures 1-5 of Hellig disclose that the method of claim 15, wherein forming the feature material (8, Col. 2, lines 24-45) is performed such that a bottom surface of the feature material is higher (in trench 9) than the top end of the lower portion of the sidewall of the alignment mark (110).


Claims 1, 3-6, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allman et al (US 6136662 A).

Regarding claim 1, Figures 1A-1G and 2 of Allman disclose a method, comprising: 
forming an alignment mark (20, Col. 5, lines 23-40) in a material layer (16+22), wherein the alignment mark has a step (at the interface of 16 and 22) sidewall in the material layer, and the step sidewall of the alignment mark has a floor surface portion (on top of 16 adjacent to 22); 
forming a feature material (28 or 40, Col. 7, lines 17-35) over the material layer; and 
performing a planarization process at least on the feature material (28 or 40 is planarized based on Figures, Col. 7, lines 17-35), wherein the planarization process stops at a level higher than the floor surface portion of the step sidewall of the alignment mark (20).

Regarding claim 3, Figures 1A-1G and 2 of Allman disclose that the method of claim 1, wherein forming the feature material (40, Col. 7, lines 17-35) is performed such that a bottom surface of the feature material is higher than the floor surface portion of the step sidewall of the alignment mark (20).

Regarding claim 4, Figures 1A-1G and 2 of Allman disclose that the method of claim 1, wherein forming the feature material (40, Col. 7, lines 17-35) is performed such that a bottom surface of the feature material is higher than a bottom surface of the alignment mark (20).

Regarding claim 5, Figures 1A-1G and 2 of Allman disclose that the method of claim 1, further comprising: detecting light reflected by the step sidewall of the alignment mark (20) after the planarization process (Col. 7, lines 5-15).

Regarding claim 6, Figures 1A-1G and 2 of Allman disclose that the method of claim 1, wherein forming the feature material (40, Col. 7, lines 17-35) is performed such that the alignment mark (20) is free of the feature material (40 is not in contact with the sidewalls of 20).

Regarding claim 15, Figure 1A-1G of Allman disclose a method, comprising: 
forming an alignment mark (20, Col. 5, lines 23-40) in a material layer (16+22), wherein the alignment mark has a sidewall having a upper portion (in 22) extending downwards from a top surface of the material layer, a middle portion (at the interface of 22 and 16) with first and second ends and extending starting from the first end thereof laterally from a bottom end of the upper portion and a lower portion extending downwards from the second end of the middle portion; 
forming a feature material (28 or 40) over the material layer; and 
performing a planarization process at least on the feature material, wherein a top surface of the feature material is higher than a top end of the lower portion of the sidewall of the alignment mark after the planarization process (Col. 6, lines 40-65) (Col. 7, lines 15-35).

Regarding claim 16, Figure 1A-1G of Allman disclose that the method of claim 15, wherein the top surface of the feature material (28 or 40, Col. 7, lines 17-35) is higher than the bottom end of the upper portion of the sidewall of the alignment mark (20) after the planarization process.

Regarding claim 17, Figure 1A-1G of Allman disclose that the method of claim 15, wherein the feature material (28 or 40) comprises a conductive material (Col. 6, lines 40-65).

Regarding claim 19, Figure 1A-1G of Allman disclose that the method of claim 15, wherein forming the feature material (40, Col. 7, lines 17-35) is performed such that a bottom surface of the feature material is higher than the top end of the lower portion of the sidewall of the alignment mark (20).


Regarding claim 20, Figure 1A-1G of Allman disclose that the method of claim 15, wherein forming the feature material (40, Col. 7, lines 17-35) over the material layer is performed such that the sidewall of the alignment mark (20) is free from contact with the feature material (40) (Col. 7, lines 15-35).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Hellig et al (US 6979651 B1).

Regarding claim 14, Figures 1-5 of Hellig do not teach that the method of claim 7, wherein etching the third recess is performed such that the third recess is narrower than the second recess.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to form the trenches such as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.




Allowable Subject Matter

Claims 9 and 12-13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 9 and 12-13, there is no prior art available nor obvious motivation to combine elements of prior art which teaches a method, comprising: etching a first recess and a second recess in a top surface of a material layer, further comprising:The method of claim 8, wherein forming the resist layer is performed such that the resist layer further covers the second recess. Or
The method of claim 7, wherein overfilling the second recess with the feature material comprises: epitaxially growing the feature material. Or
The method of claim 7, wherein overfilling the second recess with the feature material is performed such that the first recess and the third recess are free of the feature material.


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813